313 F.2d 634
H. J. RYAN, Plaintiff-Appellant,v.THE PRESIDENT OF THE SENATE, UNITED STATES CONGRESS,Defendant-Appellee.
No. 15069.
United States Court of Appeals Sixth Circuit.
Feb. 22, 1963.

1
H. J. Ryan, plaintiff-appellant, in pro. per.


2
Carrol D. Kilgore, Asst. U.S. Atty., Nashville, Tenn.  (Kenneth Harwell, U.S. Atty., Nashville, Tenn., on the brief), for defendant-appellee.


3
Before WEICK and O'SULLIVAN, Circuit Judges, and DARR, District Judge.

ORDER.

4
Upon consideration of the appeal in the above case the Court finding no error in the proceedings and judgment of the District Court,


5
IT IS ORDERED that the judgment be affirmed.